Seevers, J.
The plaintiff was a witness in bis own behalf, and was asked a question in these words: “Is Moser any relation to tbe defendant Eath?” To this question tbe appellant objected, because tbe evidence sought to be elicited was “ immaterial and incompetent.” The objection was overruled, and tbe witness answered, “Eath is a brother-in-law of Moser.” Counsel for the appellee have failed to indicate for what purpose this evidence was introduced, and we are clearly of the opinion that it is immaterial, and in no respect tended to establish any issue in the case. The only doubt we have is whether there was prejudicial error in admitting it. In Potter v. Chicago, P. I. & P. R. Co., 46 Iowa, 399, it is said: “ When there has been error, a presumption of prejudice arises; and, if the record fails to satisfy us that no *127prejudice has been caused, then such error cannot be disregarded. This should not be left in serious doubt.”
The writer is directed by the court to say that the record has been examined with care, and, after taking into consideration the manner in which the case was tried, as shown by the record, the presumption of prejudice has not been removed. This result has been reluctantly reached, for the reason that we are not prepared to say that there is any other error in 'the record.
REVERSED.